PER CURIAM.
Article IV, Section 21 of the Rules of the Supreme Court of Florida, relating to Admissions to the Bar, 32 F.S.A., is hereby amended by adding thereto subparagraph (c), which reads as follows:
(c) Any applicant who has been refused admission by the Board or any applicant or student registrant who has proceeded through the provisions of paragraph (a) above and is the recipient of final action by the Supreme Court either denying an applicant’s admission or finding a student registrant to be unfit for admission may, within a period of not less than one calendar year from the date the Board delivered its adverse finding or from the date the Court entered such final action, whichever is later, file an appropriate petition with the Clerk of the Supreme Court of Florida in an attempt to show sufficient rehabilitation to warrant a review of the Board’s finding or the re-evaluation by the Court of its final action. After one such petition has been filed, no subsequent petitions shall be filed within three years following each adverse judgment. The Court shall fix all investigative costs to be borne by the petitioner and remitted to the Florida Board of Bar Examiners, which Board shall serve as the Court’s investigative arm in such matters.
This rule shall become effective immediately.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.